Citation Nr: 0730419	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-31 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for migraine 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1995 to 
January 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.


FINDING OF FACT

The veteran has migraine headaches several times per month 
that are incapacitating, but the headaches have not caused 
severe economic inadaptability.


CONCLUSION OF LAW

Criteria for a 30 percent rating percent for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's migraine headaches are currently rated at 10 
percent under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 
10 percent rating is assigned for migraine headaches when 
characteristic prostrating attacks occur on an average of 
once every two months over last several months; a 30 percent 
rating is assigned when the characteristic prostrating 
attacks occur on an average of once a month over last several 
months; and a 50 percent rating is assigned when completely 
prostrating and prolonged attacks occur very frequently and 
are productive of severe economic inadaptability.

The veteran asserted in her substantive appeal that she had 
been on medication for migraine headaches since 1997.  She 
indicated that she was currently going to school and working 
part-time, and she stated that her migraine headaches had 
forced her to miss both work and school because of their 
severity.  She indicated that she had migraine headaches 
roughly once or twice a week.

At a VA examination in September 2002, the veteran reported 
having headaches approximately twice a week, accompanied by 
nausea and photophobia.  The examiner endorsed the veteran's 
account, diagnosing her with migraine headaches that were 
quite incapacitating.

VA treatment records also show treatment of headaches.  In 
September 2003 it was noted that the veteran had migraine 
headaches roughly twice monthly with no neurological 
symptoms.  In October 2003, it was noted that the veteran was 
getting more migraine headaches than usual, as they were 
occurring almost daily.  The headache would start in the neck 
and move to the frontal area, pounding at a pain level of 
10/10.  In March 2004, it was noted that the veteran was back 
down to two headaches per week.

The examiner indicated that the veteran's headaches were 
quite incapacitating, and the medical evidence indicates that 
the veteran has headaches at least once a month which are of 
such severity to cause her to miss both school and work.  As 
such, the Board considers that with resolution of reasonable 
doubt in the veteran's favor, the evidence reflects the 
criteria for a 30 percent rating are present, and the 
veteran's claim is therefore granted to this extent.  

The criteria for a 50 percent rating have not been met, as 
the evidence fails to show that the duration of the veteran's 
headaches is prolonged.  Additionally, while the veteran has 
occasionally had to miss work on account of her headaches, 
there is no indication that her headaches have been 
productive of severe economic inadaptability, as she has 
continued to work and go to school despite the headaches.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in August 2003.  By this, and by the statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.  The veteran also 
submitted requests for private and VA treatment records, 
indicating that she had actual knowledge of the fact that she 
needed to submit evidence in her possession.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but she indicated that 
she would be unable to attend a hearing.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 30 percent rating for migraine headaches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


